                                UNITED STATES DISTRICT CO
                                                                                         FILED
                              SOUTHERN DISTRICT OF CALIFO                                  JAN 2 2 2019
UNITED STATES OF AMERICA,


                                          Plaintiff,
                        vs.
                                                             JUDGMENT OF DISMISSAL
Abigail Soto Ramirez,


                                       Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

 D    the Court has granted the motion of the Government for dismissal, without prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      21 :841 (a)(l ); 21: 853 - Possession with Intent to Distribute Methamphetamine; Criminal Forfeiture
      21 :841(a)(l),846; 21 :853 - Conspiracy to Possess Methamphetamine with Intent to Distribute;
      Criminal Forfeiture
      21 :84l(a)(l); 18:2 ; 21 :853 - Possession of Methamphetamine with Intent to Distribute; Aiding and
      Abetting; Criminal Forfeiture



 Dated:   1/17/2019
                                                        Hon.~
                                                        United States District Judge
